Appeal from a judgment of the Supreme Court at Special Term (Walsh, Jr., J.), entered August 18, 1981 in Schenectady County, which denied petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, to declare invalid the designating petition naming Gerard T. Morris as the Conservative Party candidate for Board of Representatives, District Four, Towns of Rotterdam, Duanesburg and Princetown, Schenectady County, in the September 10, 1981 primary election. Judgment affirmed, without costs. No opinion. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.